Citation Nr: 1130773	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a March 2007 rating decision, the RO continued a 20 percent disability rating for the Veteran's service-connected right (major) shoulder dislocation.  In an August 2008 rating decision, the RO denied service connection for a left knee disability.  In an April 2009 supplemental statement of the case (SSOC), the RO increased the Veteran's disability rating to 30 percent for his service-connected right (major) shoulder dislocation, as of August 29, 2006, the date of his claim for an increased rating.  As this rating does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran filed a notice of disagreement with the RO's decision that assigned an effective date of August 29, 2006 for the 30 percent disability rating for his right shoulder disorder in August 2009.  The RO issued a statement of the case with regard to this issue in January 2010, and the Veteran filed a substantive appeal on VA Form 9 in May 2010.  In a September 2010 decision, the RO informed the Veteran that his substantive appeal was found to be untimely.  He was provided appellate rights regarding this decision.  As the Veteran has not filed a notice of disagreement with this decision, the issue of timeliness of his substantive appeal is not before the Board.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In October 2010, the Board denied entitlement to a disability rating in excess of 30 percent for a right shoulder dislocation, and remanded the issues of entitlement to service connection for a left knee disability.  In addition, the Board found that evidence of record reasonable raised a claim for a TDIU rating and, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), remanded a claim for a TDIU rating for additional development.  In a March 2011, the RO granted service connection for a left knee disability and assigned a 20 percent disability rating.  As this is considered a grant in full of the benefit on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Since the required development has been completed with regard to the Veteran's claim for entitlement to a TDIU rating, the Board will proceed to adjudicate this claim below.


FINDINGS OF FACT

The Director of the Compensation and Pension Service has determined that the Veteran's service-connected disabilities, recurrent right shoulder dislocation assigned with a disability rating of 30 percent and left knee disability, Baker's cyst, chondromalacia, assigned a disability rating of 10 percent, for a combined disability rating of 40 percent, do not render the Veteran unable to work.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This claim came before the VA as a result of a remand pursuant to the holding in Rice.  As a result of the remand, in February 2011, the Veteran was provided with notice that informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also adjudicated the case by way of a supplemental statement of the case issued in June 2011 after the notice was provided.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  Specifically, with regard to the Veteran's TDIU claim, the RO was instructed to 1) send the Veteran notice that informs him of the information and evidence required to substantiate a TDIU claim, 2) send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ, 3) adjudicate the Veteran's TDIU claim, based on his disability rating assigned after his service connection claim for a left knee disability had been decided, referring the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)4) if the Veteran did not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  The Board notes that the AOJ sent the Veteran the required notice with the VA Form 21-8940 attached in February 2011.  In addition, after the Veteran's left knee disability was service-connected at a 20 percent disability rating, it was determined that the Veteran did not meet the percentage requirements under 38 C.F.R. § 4.16(a); as such, in April 2011, the AOJ referred the Veteran's claim to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration.  This decision was provided in June 2011.  Therefore, the Board finds that the AOJ has complied with the instructions in the Board's October 2010 remand.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

VA General Counsel determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  The General Counsel also concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board notes that the Veteran's claim for an increased rating for his service-connected right shoulder disability was also considered for an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), as there is some evidence of "marked interference" with employment as will be discussed below. 

The Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In this case, the Veteran is service-connected for recurrent right shoulder dislocation at a 30 percent disability rating and for a left knee disability at a 10 percent disability rating, for a combined disability rating of 40 percent.  As the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), his case was referred to the Director of Compensation and Pension Services (Director), in order to determine if he met the criteria for an extra-schedular rating under 38 C.F.R. § 4.16(b).  

The Director provided an opinion in June 2011.  It was noted that a review of the available records revealed that the Veteran had not worked since 2009, and that historical reports from the Veteran about his past employment were not consistent.  In addition, the Director noted that a search for records showing Social Security Administration disability payments was negative.  

The Veteran submitted a May 2010 statement from D.M., a Burger King manager, who indicated that the Veteran had worked at Burger King for five weeks, and that she had to fire him due to his right shoulder problems which prevented him from being able to perform the required duties of the two positions he held there.  The Veteran confirmed that he worked at Burger King for five weeks from 2008 to 2009.

The Director noted that the Veteran was not service-connected for his other diagnoses, which included a mood disorder, amphetamine dependence, a hip condition, gastroesophageal reflux disease (GERD), ambylopia, low back pain, and a cataract.

A March 2009 VA orthopedic consultation reflected that the Veteran was ambulating on his own, with full weight bearing, and with guarding of the left knee.  Range of motion of the knee was full, muscular tone was intact, and no swelling or effusion was noted.  A recent magnetic resonance imaging study (MRI) revealed a tear of the posterior horn of the lateral meniscus, Baker's cyst, and partial strain of the proximal patellar tendon.  The plan was to move forward and schedule the Veteran with arthroscopic surgery.

A March 2009 VA examination report shows that the Veteran complained of pain, weakness, stiffness, and instability giving way of the right shoulder girdle.  He indicated that these symptoms were constant, and that he used a shoulder brace as needed.  He also indicated that he continued to experience subluxations on a fairly frequent basis, and that the most recent episode was in 2008, which he treated himself.  Upon examination, the Veteran had difficulty lifting his arm to or above his shoulder level.  He could not work with the right dominant shoulder above his head.  Pulling, pushing, grabbing and reaching were also limited.  Range of motion of the shoulder girdle against gravity was forward flexion of 0 to 90 degrees, abduction was 0 to 65 degrees, external rotation was 0 to 35 degrees, internal rotation was 0 to 70 degrees.  Passive movement was forward flexion of 0 to 155 degrees and 0 to 90 degrees.  The examiner noted that the Veteran was guarded in his movements, and that diffuse pain was noted throughout the region.  Repetitive movements of the shoulder did not cause any additional loss of range of motion or increase in functional impairment.  There was no ankylosis of the shoulder and no constitutional signs of inflammatory arthritis.  Contemporaneous x-rays were unremarkable and a magnetic resonance imaging (MRI) study revealed a tear of the labor with cyst, supraspinatus and infraspinatus tendonitis, Hill-Sachs and Bankart fracture deformity and postoperative changed of the subscapularis tendon.  The examiner noted that the MRI study results indicated that the Veteran had an ongoing, progressive deterioration of his right shoulder which confirmed his progressive complaints and condition.  The diagnosis was status postoperative reconstruction of recurrent dislocating right shoulder with residuals. 

A January 2010 VA examination report shows that the Veteran complained of pain, weakness and stiffness of the right shoulder of a constant nature.  He indicated that he experienced multiple recurrent subluxations or dislocations of the shoulder girdle, and that his shoulder felt unstable.  The Veteran stated that he could not lift his arm to the level of his shoulder and could not use his right (dominant) hand for pulling, pushing, carrying, working out or above the shoulder level.  Upon examination, range of motion measurements were forward flexion of 0 to 60 degrees, abduction of 0 to 60 degrees, external rotation of 0 to 20 degrees, internal rotation of 0 to 70 degrees.  The examiner noted that there was no ankylosis of the right shoulder girdle.  Repetitive movement of the right shoulder caused no additional loss of range of motion or functional impairment following repetitive use, although the examiner noted that the Veteran did complain of increasing pain and discomfort with repetitive usage.  The examiner diagnosed status postoperative reconstruction of recurrent dislocation of the right shoulder with internal derangement and tendonitis, Hill-Sachs fracture deformity of the humeral head of the right shoulder, and subluxation and instability of the right shoulder which appeared to be moderate  to severe.  The examiner noted that, due to the Veteran's apprehension and guarding, specific stress examination of the shoulder girdle was incomplete.

A March 2011 VA examination of the Veteran's left knee reflected that the Veteran walked with a noticeable limp.  Range of motion testing revealed 130 degrees of flexion and full extension, and repetitive motion caused an additional loss of 10 degrees of active flexion.  No selling or effusion of the knee joint was found on examination, muscle strength of the lower extremities was reportedly normal, and no constitutional signs of inflammatory arthritis were found on examination.  Due to guarding, the examiner was unable to adequately evaluate the stability of the left knee.  An x-ray of the left knee revealed no significant bony or joint space abnormality.  The examiner performing the examination stated that the most recent left knee injury, in 2007, was the most likely cause of the meniscal or ligamentous injuries and was not secondarily aggravated but the Veteran's pre-existing knee condition.

The Director noted that the evidence of record did not reflect any recent major surgeries, emergency medical treatment, or hospitalizations to treat the Veteran's service-connected conditions.  It was noted that the arthroscopic surgery recommended at the March 2009 surgical consultation had not been preformed as of the date of the opinion (two years later).  The Director found that a review of the available evidence did not reveal any incapacitating episodes requiring physician-prescribed bed rest due to his service-connected conditions.  

The Director acknowledged that the Veteran had indicated that he had been unable to work since January 2009.  Further, he noted that "the objective findings on the most recent medical examinations and in the outpatient treatment records do not demonstrate that the Veteran's service-connected left knee or right shoulder conditions prevent him from engaging in all types of work related activities.  Evidence does show that he would have difficulty frequently lifting over 50 pounds or performing work that requires frequent overhead motion of the right shoulder.  The Veteran was unable to continue in a position he held for five weeks in late 2008/early 2009 due to the job requirements of overhead lifting and use of his right arm.  Medical evidence did not demonstrate that the Veteran was incapable of performing all types of physical or sedentary employment.  The examiners performing the recent examinations did not state that the Veteran was unable to work due to his service-connected conditions."  See June 1, 2011 Administrative Review - Extra-Schedular Consideration under 38 C.F.R. § 4.16(b).  The Director found that entitlement to individual unemployability  benefits on an extra-schedular basis was not established.

The Board finds that, based upon the evidence of record, including the opinion of the Director, that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  It has been noted that the Veteran has some limitations of function and movement of his service-connected right shoulder which could provide some difficulty with some employment positions.  In fact, the evidence of record shows that the Veteran lost his job at Burger King as a result of his right shoulder limitations.  However, there is nothing in the record of evidence which shows that the Veteran would be unable to obtain and sustain employment that did not require lifting over 50 pounds or working primarily overhead.  These are not limitations which render him unemployable.  As such, the Board finds that a TDIU rating under 38 C.F.R. § 4.16(b) is not warranted.

As previously indicated, the Board denied an increased rating greater than 30 percent for the Veteran's service-connected right shoulder disability.  The Board notes that the Director found that an extra-schedular rating was not warranted for the Veteran's service-connected right shoulder disability under 38 C.F.R. § 3.321.  The evidence of record fails to show that the Veteran's service-connected right shoulder presents such an exceptional disability picture such that his current disability rating is inadequate.  As noted above, the Director noted that the Veteran's service-connected right shoulder disability does present some impairment; however, there is no evidence that the disability has resulted in any recent major surgeries, emergency medical treatment, or hospitalizations.  Finally, the Director noted that there was no evidence of any incapacitating episodes requiring physician-prescribed bed rest due to any service-connected condition.  

As a preponderance of the evidence is against the award of a TDIU, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).



ORDER

A TDIU rating due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


